Gayle B. Larkin Eudora Municipal Prosecutor 7th and Main Streets Eudora, Kansas  66025
Dear Ms. Larkin:
You request our opinion regarding application of the motor vehicle registration, drivers' license and helmet laws to operation of "motor scooters." You indicate that the motor scooter you are referring to is a small scooter that looks like a skateboard with a handle attached to a pole, and that is propelled by a small motor. You do not indicate how many wheels there are on these scooters or what the horse power of the motor is, however you advise that there are children as young as eight years old who are operating these scooters.
K.S.A. 8-127(a) provides in part:
  "Every owner of a motor vehicle, motorized bicycle, trailer or semitrailer intended to be operated upon any highway in this state, . . . shall, before any such vehicle is operated in this state, apply for and obtain registration in this state under the provisions of K.S.A. 8-126 to 8-149 . . . except as otherwise provided by law or by any interstate contract, agreement, arrangement or declaration made by the director of vehicles."
For purposes of the Vehicle Registration Act,1 the term "motor vehicle" is defined as "every vehicle, other than a motorized bicycle or a motorized wheelchair, which is self-propelled."2 In turn, the term "vehicle" is defined as "every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks."3 By specifically excluding motorized bicycles from the definition of motor vehicle, the Legislature has indicated an intent to include within the K.S.A. 2000 Supp. 8-126(b) definition of vehicle any device which is capable of being propelled both by human power and by helper motor.4 Thus, even if a motor scooter may be capable of being propelled by human power, if it is also capable of being self-propelled it would meet the definition of a motor vehicle. It follows, then, that if a motor scooter is to be operated on the public highways5 of this State, it must be registered by its owner in accordance with the Vehicle Registration Act unless it is otherwise exempted from registration by law.6 The K.S.A. 2000 Supp. 8-128
exemptions do not appear to apply.7
K.S.A. 2000 Supp. 8-235 provides in part:
  "(a) No person, except those expressly exempted, shall drive any motor vehicle upon a highway in this state unless such person has a valid driver's license.
. . . .
  "(d) No person shall drive any motorized bicycle upon a highway of state unless: (1) Such person has a valid driver's license . . . ."
None of the K.S.A. 8-236 exemptions from licensure appear to apply under the circumstances presented. Thus, anyone operating a motor scooter on the highways of this State must first obtain a valid driver's license. The type of license required, procedure for obtaining it and those who are eligible for such a license will depend on whether the motor scooters in question meet the definition of a motorized bicycle.8
We have not been provided sufficient information to make this determination.
A. 2000 Supp. 8-1598(a) provides:
  No person under the age of 18 years shall operate or ride upon a motorcycle or a motorized bicycle, unless wearing a helmet which complies with maximum guidelines established by the national highway traffic safety administration pursuant to the national traffic and motor vehicle safety act of 1966 for helmets designed for use by motorcyclists and other motor vehicle users."
Whether a helmet must be worn when operating a motor scooter will depend on the age of the operator and whether the motor scooter meets the definition of a motorcycle [K.S.A. 2000 Supp. 8-126(d)] or a motorized bicycle [K.S.A. 2000 Supp. 8-126(aa)].
In conclusion, motor scooters that are self-propelled and operated on the highways of this State are required to be registered pursuant to the Vehicle Registration Act. Any person who operates a self-propelled motor scooter on the highways of this State must have a valid driver's license. Persons under 18 years of age who operate or ride upon a motorcycle or motorized bicycle are required to wear safety helmets in compliance with K.S.A. 2000 Supp. 8-1598.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Julene L. Miller Deputy Attorney General
CJS:JLM:jm
1 K.S.A. 2000 Supp. 8-126 et seq.
2 K.S.A. 2000 Supp. 8-126(b).
3 K.S.A. 2000 Supp. 8-126(a).
4 See K.S.A. 2000 Supp. 8-126(aa) (definition of motorized bicycle).
5 K.S.A. 2000 Supp. 8-126(s).
6 See Kresyman v. State Farm Mutual Auto. Ins. Co., 5 Kan. App. 2d 666,668 (1981) (mini-bike required to be registered if operated on the highways of this State); Attorney General Opinion No. 97-78 (golf cart to be used on public highways of this State meets the definition of motor vehicle for registration purposes). It is our understanding that motorized wheelchairs were excluded from the definition of motor vehicle in response to a state district court case holding that they were subject to registration if operated on the public highways, including crossing the street.
7 See K.S.A. 2000 Supp. 8-128.
8 K.S.A. 2000 Supp. 8-126(aa).